          Case 3:17-cr-00529-MAS Document 16 Filed 10/26/18 Page 1 of 1 PageID: 41


                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
                                        MINUTES OF PROCEEDINGS



OFFICE: TRENTON                                                          DATE: OCTOBER 26, 2018

JUDGE: MICHAEL A. SHIPP

COURT REPORTER: CATHY FORD


TITLE OF CASE:                                                           DOCKET # 3:17-CR-529-01 (MAS)
UNITED STATES OF AMERICA
         vs.
PARAS JHA
           DEFENDANT PRESENT

APPEARANCES:
Shana W. Chen, AUSA for Government
Robert G. Stahl, Esq. and Laura K. Gasiorowski, Esq. for Defendant
Daniel Carney, U.S. Probation

NATURE OF PROCEEDINGS: SENTENCING
In Chambers Conference held.
Probation for a term of 5 years with special conditions: Location Monitoring/Home Incarceration for a
term of 6 months; New Debt Restrictions; Financial Disclosure; and 2,500 hours of Community Service.
Pursuant to 18 U.S.C. § 3564(b), this term of probation is to run concurrently with the terms of probation imposed
in the District of Alaska, Docket Numbers:17-00163 and 17-00164.
Special Assessment: $100.00.
Fine: Waived.
Restitution: $8,624,661.00. (Interest Waived)
Defendant is to forfeit his interest in the following property to the United States: The computers, media storage
devices, and mobile phones listed in Schedule B to the plea agreement, which were seized pursuant to a search
warrant on January 18, 2017. (ECF No. 5.)
Defendant advised of right to appeal.
Defendant released.




Time Commenced: 12:45 PM
Time Adjourned:    2:45 PM
Total Time: 2 hours


                                                                    s/Gina Hernandez-Buckley
                                                                        DEPUTY CLERK
